Citation Nr: 1609507	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-24 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided at St. Vincent's Medical Center South on December 27, 2013.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from December 2006 to July 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision of the Department of Veterans Affairs (VA) in Medical Center in Gainesville, Florida. 


FINDINGS OF FACT

The Veteran did not received medical services at VA within the 24-month period preceding his emergency medical treatment on December 27, 2013.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for unauthorized medical services for treatment provided by St. Vincent's Medical Center South on December 27, 2013, have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.1000-17.1008 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Applicable Law

Payment or reimbursement under 38 U.S.C. § 1725 for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged)) will be made only if numerous conditions are met.  See 38 C.F.R. § 17.1002.

To receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following: (1) The date that the veteran was discharged from the facility that furnished the emergency treatment; (2) The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (3) The date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d).  

Payment or reimbursement under 38 U.S.C. 1725 for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to or prescribed for the patient for use after the emergency condition is stabilized and the patient is discharged)) will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and 

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002.  

VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, a veteran who received emergency treatment: (1) Could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment, or (2) Could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment.  38 C.F.R. § 17.1005(b).  

Claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergency treatment, only if: (1) The non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans) and the transfer of the veteran was not accepted, and (2) The non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA (or to another Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the veteran's progress/physicians' notes, discharge summary, or other applicable medical record.  38 C.F.R. § 17.1005(c).  

If a stabilized veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans), VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the veteran up to the point of refusal of transfer by the veteran.  38 C.F.R. § 17.1005(d).  

The term "stabilized" means that no material deterioration of the emergency medical condition is likely, within reasonable medical probability, to occur if the veteran is discharged or transferred to a VA or other Federal facility that VA has an agreement with to furnish health care services for veterans.  38 C.F.R. § 17.1001(d).  

The Chief of the Health Administration Service or an equivalent official at the VA medical facility of jurisdiction will make all determinations regarding payment or reimbursement under 38 U.S.C. 1725, except that the designated VA clinician at the VA medical facility of jurisdiction will make determinations regarding §17.1002(b), (c), and (d).  38 C.F.R. § 17.1006.  

However, a medical finding of an emergency is not required.  Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).  In fact, section 17.1002(b) does not require that the treatment the veteran receives from the private facility be for an emergent condition.  That portion of the regulation clearly requires only that the Board determine whether, under the circumstances present at the time the veteran sought treatment at the private facility, a prudent layperson would reasonably expect that her condition was such that delay in seeking treatment would be hazardous to her health or life.  The Board must consider the claimant's state of mind at the time she sought private treatment and evaluate her actions in light of what a prudent layperson would do under the same circumstances.  Id. at 264, 266.  

The events happening after the initial presentation for emergency treatment, such as the quick resolution of the presenting symptoms, are of limited relevance.  Swinney, 23 Vet. App. at 266.  However, when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider evidence regarding (a) whether the treatment ultimately rendered was for an emergent condition and (b) advice from physicians at the time that the medical condition was stable and needed no additional treatment.  Id. at 264-655.




B.  Discussion

In this case, the Veteran's claim must be denied as a matter of law.  The Agency of Original Jurisdiction (AOJ) denied the claim because the Veteran had not received medical services at VA within the 24-month period preceding his emergency medical treatment on December 27, 2013.  

He is not eligible for payment or reimbursement under 38 U.S.C.A. 1728.  See 38 C.F.R. § 17.1002(h).  Therefore, he is limited to seeking payment or reimbursement under 38 U.S.C.A. § 1725.  

In this regard, the other requirements for reimbursement are met.  There is no question that St. Vincent's Medical Center South is a hospital emergency department, and that a VA facility was not feasibly available.  See 38 C.F.R. § 17.1002(a), (c).  There is also no question that the Veteran is financially liable to St. Vincent's Medical Center South for the emergency treatment on December 27, 2013, and that he has no coverage under a health-plan contract for payment.  See 38 C.F.R. § 17.1002(e), (f).  Finally, he presented for treatment due to a sore throat of 2 to 3 days in duration with white pus pockets on his tonsils and with difficulty swallowing.  A prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing his health in jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part, in light of the presenting symptoms.  See 38 C.F.R. § 17.1002(b).  

These undisputed facts notwithstanding, the Veteran did not receive medical services at VA within the 24-month period preceding his emergency medical treatment on December 27, 2013.  An administrative note created in September 2013 by the North Florida/South Georgia Veterans Health System confirms that his last appointment of any sort at any VA facility was in October 2011.  This was an interval of 26 months, which is greater than the 24-month period required.  See 38 C.F.R. § 17.1002(d).  The AOJ did a separate search in April 2014 and verified that the Veteran received no medical services within 24 months prior to the December 27, 2013 emergency treatment.  

This requirement is specific and not open to interpretation.  Thus, the last treatment the Veteran received 26 months prior to December 27, 2013, does not qualify him for payment or reimbursement of the emergency treatment on December 27, 2013.  Without such treatment during the 24-month period, the appeal cannot be granted.  See 38 C.F.R. § 17.1002(d).  

The material facts in this case are not in dispute, and there is no reasonable doubt to resolve in the Veteran's favor.  This appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.  Likewise, VA's duties to notify and assist are not applicable under such circumstances.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided by St. Vincent's Medical Center South on December 27, 2013, is denied. 




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


